EXHIBIT 10.1(d)

THIRD AMENDMENT TO MANAGEMENT AGREEMENT

OF LAREDO THEATRE, LTD.

This Third Amendment to Management Agreement (the “Amendment”) is effective as
of December 10, 2013 (the “Effective Date”) by and between CNMK Texas
Properties, L.L.C., a Texas limited liability company, as successor in interest
to Cinemark USA, Inc. (“Manager”), and Laredo Theatre, Ltd., a Texas limited
partnership (“Owner”).

RECITALS:

A. Owner and Manager are parties to that certain Management Agreement effective
as of December 10, 1993, as amended by the First Amendment to Management
Agreement dated December 10, 2003 and the Second Amendment to Management
Agreement dated December 10, 2008 (the “Original Agreement”).

B. The parties hereto desire to amend the Original Agreement to extend its term
in accordance with the provisions of this Amendment.

C. Unless otherwise defined herein, all capitalized terms used herein shall have
the same meanings as in the Original Agreement unless otherwise defined herein.

NOW, THEREFORE, BE IT RESOLVED, that in consideration of the above premises and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

1. Extension of Term. The parties hereto agree that Section 5(a) of the Original
Agreement is hereby amended to renew and extend the term of the Original
Agreement for a period of five (5) years from the Effective Date of this
Amendment, which term will expire on December 10, 2018.

2. Ratification. Except as hereby expressly amended, the Original Agreement
shall remain in full force and effect, and is hereby ratified and confirmed in
all respects on and as of the date hereof.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

CNMK TEXAS PROPERTIES, L.L.C. By:  

_/s/ Michael Cavalier

  Name: Michael Cavalier   Title:   Senior VP — General Counsel LAREDO THEATRE,
LTD.

By:

 

CNMK TEXAS PROPERTIES, LTD.,

its General Partner

 

By: SUNNYMEAD CINEMA CORP.,

        its General Partner

 

By

 

_/s/ Tim Warner

      Name: Tim Warner       Title: Chief Executive Officer

 

2